


110 HR 6856 IH: To amend the Elementary and Secondary Education Act of

U.S. House of Representatives
2008-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6856
		IN THE HOUSE OF REPRESENTATIVES
		
			September 10, 2008
			Mr. Yarmuth (for
			 himself and Mr. LaHood) introduced the
			 following bill; which was referred to the Committee on Education and
			 Labor
		
		A BILL
		To amend the Elementary and Secondary Education Act of
		  1965 and the Workforce Investment Act of 1998 to award grants to prepare
		  individuals for the 21st century workplace and to increase America’s global
		  competitiveness, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Ready to
			 Compete Act.
		IReady
			 to Learn: Early Childhood and School Readiness
			101.Ready to Learn
			 GrantsSubpart 3 of part D of
			 title II of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6775)
			 is amended by striking section 2431 and inserting the following:
				
					2431.Short
				titleThis subpart may be
				cited as Ready-to-Learn Act.
					2432.Ready-to-learn
				educational television programming and related services
						(a)In
				GeneralThe Secretary is
				authorized to award a grant to a public broadcasting entity to enable the
				public broadcasting entity—
							(1)to provide a
				coordinated Ready-to-Learn television service described in subsection (c);
				and
							(2)to award subgrants
				or enter into contracts or cooperative agreements with an eligible entity to
				enable the eligible entity to operate a high-quality Ready-to-Learn program
				that is a part of the coordinated Ready-to-Learn television service.
							(b)Ready-to-learn
				program requirementsEach eligible entity receiving a subgrant or
				entering into a contract or cooperative agreement under this subpart shall
				operate a Ready-to-Learn program that—
							(1)develops,
				produces, and distributes educational television programming and related
				services for preschool and elementary school children (especially preschool and
				elementary school children served under part A of title I), and the parents,
				educators, and caregivers of such children in order to help improve early
				childhood development and student achievement in the areas of—
								(A)reading;
								(B)mathematics;
								(C)science;
								(D)health and
				wellness;
								(E)social and
				emotional development; or
								(F)other academic or
				developmentally appropriate areas;
								(2)facilitates the
				development of—
								(A)educational
				television programming and related services, directly or through contracts,
				with producers of educational television programming and related services for
				preschool and elementary school children;
								(B)support materials
				and services that accompany such educational television programming and related
				services, including outreach services, in order to promote the effective use of
				such educational television programming and related services; and
								(C)related support
				resources for parents and caregivers that are designed for nationwide
				distribution over public television stations’ digital broadcasting channels and
				other high-tech delivery platforms; and
								(3)contracts with an
				entity that owns and operates a television public broadcast station, as defined
				in section 397(6) of the Communications Act of 1934 (47 U.S.C. 397(6))—
								(A)that demonstrates
				that the station is a member of a strong, local, community-based partnership,
				in order to deliver effective services which meet the educational needs of the
				children in the community served by the broadcast area; and
								(B)so that educational
				television programming and related services developed under this subpart are
				disseminated and distributed to the widest possible audience appropriately
				served by the most appropriate distribution technologies; or
								(4)develops and
				disseminates educational or training material, directly related to the
				television programs assisted under this subpart, that—
								(A)is
				designed—
									(i)to
				promote school readiness for all children, especially children served under
				part A of title I, including English language learners; and
									(ii)to promote the
				effective use of related services and related support resources developed under
				paragraphs (2) and (3), respectively, among parents, teachers, Head Start
				programs, Even Start programs, Early Reading First programs, Reading First
				programs, Reading is Fundamental program providers, providers of family
				literacy services, child care providers, early childhood development personnel,
				elementary school teachers, public libraries, museums, State educational
				agencies, businesses, institutions of higher education, and after school
				program personnel; and
									(B)may include
				interactive programs or programs adaptable to distance learning
				technologies.
								(c)Coordinated
				Ready-to-Learn Television ServiceIn awarding subgrants and
				entering into contracts and cooperative agreements under this subpart, a public
				broadcasting entity shall provide a coordinated Ready-to-Learn television
				service that—
							(1)shall
				include—
								(A)educational
				television programming, determined by the public broadcasting entity to be of
				sound content and artistic excellence, delivered on-air and on-line, aligned
				to—
									(i)State kindergarten
				through grade 12 academic standards and State early learning standards, as
				appropriate; and
									(ii)related
				services;
									(B)effective, ongoing
				community outreach programs and ongoing partnerships with local organizations
				to help ensure that the programming—
									(i)addresses specific
				community and school needs;
									(ii)reaches children
				served under part A of title I; and
									(iii)engages multiple
				constituencies of children, parents, caregivers, and educators;
									(C)academic and
				developmental television programming described in subsection (b)(l) in—
									(i)the topics
				described in subparagraphs (A) and (E) of subsection (b)(l); and
									(ii)not less than 1
				other topic described in subparagraphs (B), (C), (D), and (F) of subsection
				(b)(l); and
									(D)a rigorous
				evaluation of the impact of the television programming and related services
				described in subsection (b)(l) on—
									(i)school readiness
				skills of children in various socioeconomic areas, including rural and urban
				areas;
									(ii)teacher quality
				and effectiveness; and
									(iii)community
				engagement and awareness; and
									(2)may
				include—
								(A)a comprehensive
				preschool curriculum based upon the Ready-to-Learn programs; and
								(B)ongoing
				professional development based upon the Ready-to-Learn programs designed to
				help parents, teachers, librarians, or caregivers.
								(d)Technical
				Assistance, Materials, Training, and CurriculaA public
				broadcasting entity receiving a grant under this subpart shall provide eligible
				entities that receive a subgrant or enter into a contract or cooperative
				agreement under this subpart with technical assistance, supporting materials,
				training, and curricula to ensure effective implementation of subsection
				(c).
						(e)Reservation of
				FundingA public broadcasting entity shall use not less than 30
				percent of the funds the public broadcasting entity receives under this subpart
				to award subgrants to or enter into contracts or cooperative agreements with
				eligible entities that are public broadcast stations, as defined in section
				397(6) of the Communications Act of 1934, to carry out subsection (c)(1)(B) and
				section 2435(c).
						(f)Availability of
				Programming and Related ServicesIn awarding a grant under this
				subpart, the Secretary shall ensure that a public broadcasting entity receiving
				a grant under this subpart makes educational television programming and related
				services widely available, with support materials available, as appropriate, to
				young children, parents, teachers, Head Start programs, Even Start programs,
				Early Reading First programs, Reading First programs, Reading is Fundamental
				programs, providers of family literacy services, child care providers, early
				childhood development personnel, elementary school teachers, public libraries,
				and after school programs in order to increase the effective use of educational
				television programming and related services.
						2433.Coordination
				of activitiesIn carrying out
				this subpart, a public broadcasting entity receiving a grant under this subpart
				shall—
						(1)consult with the
				Secretary and the Secretary of Health and Human Services—
							(A)to maximize the
				use of high-quality educational television programming and related services by
				preschool and elementary school children, and to make such programming widely
				available to federally-funded programs serving such children; and
							(B)to coordinate
				activities assisted under this subpart with Federal programs that have a major
				training component for early childhood development, including programs under
				the Head Start Act, Even Start, and Early Reading First, and State training
				activities funded under the Child Care and Development Block Grant Act of 1990,
				regarding the availability and use of the related services developed under
				section 2432(b)(2)(A) to enhance parent and childcare provider skills in early
				childhood development and education; and
							(2)ensure that all
				materials acquired or produced by any eligible entity are determined to be of
				sufficient age-appropriate aesthetic appeal and educational effectiveness to
				warrant national distribution and support in order to maximize the impact of
				televised materials and the use of digital content.
						2434.ApplicationTo be eligible to receive a grant under this
				subpart, a public broadcasting entity shall submit to the Secretary an
				application at such time, in such manner, and containing such information as
				the Secretary may reasonably require.
					2435.Reports and
				evaluations
						(a)Annual report to
				the secretaryA public broadcasting entity receiving a grant
				under this subpart shall prepare and submit to the Secretary an annual report
				that contains such information as the Secretary may require. At a minimum, the
				report shall describe the activities undertaken with funds received under the
				grant awarded to the public broadcasting entity under this subpart, including
				each of the following:
							(1)Programming and
				related services; target populationThe educational television
				programming and related services developed, directly or indirectly, by the
				public broadcasting entity, and the target population served by the programming
				and services.
							(2)Support or
				training materialsThe support or training materials developed to
				accompany the educational television programming and related services, and the
				method by which the materials were distributed to consumers and users of the
				educational television programming and related services.
							(3)Means of
				distributionThe means by which educational television
				programming and related services developed under this subpart were distributed,
				including the distance learning technologies that were used to make the
				educational television programming and related services available, and the
				geographic distribution achieved through such technologies.
							(4)InitiativesThe
				initiatives undertaken by the public broadcasting entity to develop
				public-private partnerships to secure non-Federal support for the development,
				distribution, and broadcast of educational television programming and related
				services.
							(5)ImpactThe
				impact of the educational television programming and related services on
				teaching and learning, including the impact on improving school readiness
				skills, early reading skills, early mathematics skills, early science skills,
				and skills in other developmentally appropriate content areas.
							(b)Report to
				congressThe Secretary shall prepare and submit to the relevant
				committees of Congress a biannual report that includes the following:
							(1)Activity
				summaryA summary of the activities assisted under section
				2432.
							(2)Education and
				training materialsA description of the education and training
				materials described in section 2432(b)(2)(B) that are made available under this
				subpart, the manner in which outreach was conducted to inform parents and child
				care providers of the availability of such materials, and the manner in which
				such materials were distributed in accordance with section 2432.
							(c)Evaluation of
				outreach activitiesA public broadcasting entity receiving a
				grant under this subpart shall require each eligible entity that receives a
				subgrant or enters into a contract or cooperative agreement under this subpart
				to provide evaluation data that include descriptions of the impact of outreach
				activities carried out under this subpart, including—
							(1)the manner in
				which outreach was conducted to inform parents and child care providers of the
				availability of the educational television programming and related services
				produced under this subpart, including specific strategies used to reach a wide
				audience;
							(2)the extent to
				which the outreach programs included multiple outreach efforts with the same
				organizations or groups and resulted in lasting relationships with those
				organizations or groups and the members of those organizations or groups;
				and
							(3)the effectiveness
				of the outreach programs and services conducted and the number of children,
				families, and child care providers that had access to and utilized the
				educational television programming and related services provided under this
				subpart to improve school readiness skills.
							(d)Evaluation of
				impact on school readinessThe Secretary shall evaluate the
				impact of the outreach content and services provided under this subpart on
				improving school readiness skills nationwide, particularly with respect to
				children in the most disadvantaged communities.
						2436.Administrative
				costsAn eligible entity that
				receives a subgrant or enters into a contract or cooperative agreement under
				this subpart may use not more than 5 percent of the amount received under the
				subgrant, contract, or cooperative agreement, respectively, for the normal and
				customary expenses of administering the grant, contract, or cooperative
				agreement, respectively.
					2437.Continuation
				of awardsNotwithstanding any
				other provision of law, an eligible entity that received a subgrant or enters
				into a contract or cooperative agreement under this subpart (as this subpart
				existed on the day before the date of enactment of the Ready-to-Learn Act)
				shall continue to receive funds in accordance with the terms of the subgrant,
				contract, or cooperative agreement, respectively, until the date on which the
				subgrant, contract, or cooperative agreement, respectively, terminates under
				such terms.
					2438.Authorization
				of appropriationsThere are
				authorized to be appropriated to carry out this subpart $40,000,000 for fiscal
				year 2009 and such sums as may be necessary for each of the 5 succeeding fiscal
				years.
					2439.DefinitionsIn this subpart—
						(1)the term
				eligible entity means—
							(A)a national
				nonprofit membership organization that acquires and distributes programming to
				noncommercial educational television broadcasters through the national public
				television interconnection system that the organization manages and
				operates;
							(B)a local or
				statewide public television station or system; or
							(C)a nonprofit
				producer of high-quality children’s educational television and other media
				programming; and
							(2)the term
				public broadcasting entity means—
							(A)the Corporation
				for Public Broadcasting;
							(B)any licensee or
				permittee of a public broadcasting station; or
							(C)any nonprofit
				institution engaged primarily in the production, acquisition, distribution, or
				dissemination of educational and cultural television or radio
				programs.
							.
			IIReady to Teach:
			 Highly Qualified and Effective Teachers
			201.Ready to teach
			 GrantsSection 5481 of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 7257) is
			 amended—
				(1)in subsection
			 (a)—
					(A)by striking
			 a nonprofit telecommunications entity, or partnership of such
			 entities and inserting an eligible entity described in
			 subsection (b);
					(B)by striking
			 telecommunications-based; and
					(C)by striking
			 achieve and inserting meet; and
					(2)by striking
			 subsection (b) and inserting the following:
					
						(b)Eligible
				entitiesTo be eligible to
				receive a grant under this section, an entity shall be a public broadcasting
				entity.
						.
				202.Application
			 requiredSection 5482 of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 7257a) is amended to
			 read as follows:
				
					5482.Application
				required
						(a)In
				generalTo be eligible to
				receive a grant under section 5481, an eligible entity shall submit an
				application to the Secretary. Each such application shall—
							(1)demonstrate that
				the applicant will use the public broadcasting infrastructure, and other
				high-tech delivery platforms to deliver educational content and services in an
				integrated service and to provide professional development on the use of
				materials and learning technologies for achieving challenging State academic
				content and student academic achievement standards;
							(2)contain an
				assurance that—
								(A)such integrated
				service will be conducted in cooperation with appropriate State educational
				agencies, local educational agencies, and State or local affiliates of the
				eligible entities, if any;
								(B)in partnership
				with local television public broadcast stations, a significant portion of the
				benefits of such integrated service will be available to local educational
				agencies that have high percentages of children counted under section 1124(c),
				particularly those schools that have failed to make adequate yearly progress
				for 2 or more consecutive years under section 1111(c); and
								(3)contain such
				additional information as the Secretary may reasonably require.
							(b)SitesIn
				approving applications under subsection (a), the Secretary shall ensure that
				the program authorized under section 5481 is conducted at elementary schools
				and secondary schools served by the local educational agencies described in
				subsection (a)(2)(B) of this section throughout the United
				States.
						.
			203.Reports and
			 evaluationSection 5483 of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 7257b) is
			 amended—
				(1)in the matter
			 preceding paragraph (1)—
					(A)by striking
			 An entity; and
					(B)inserting
			 (a) In
			 General—An entity;
					(2)in paragraph
			 (1)—
					(A)by striking
			 core curriculum areas and inserting curriculum core
			 academic subjects;
					(B)by striking
			 core curriculum area and inserting curriculum core
			 academic subject; and
					(C)by striking
			 and after the semicolon;
					(3)by redesignating
			 paragraph (2) as paragraph (3);
				(4)by inserting after
			 paragraph (1) the following:
					
						(2)the impact of the program on the academic
				achievement of all children served, particularly children in schools identified
				for school improvement under
				1116;
						.
				(5)in paragraph (3)
			 (as redesignated by paragraph (3)), by striking the period at the end and
			 inserting ; and; and
				(6)by adding at the
			 end the following:
					
						(4)the percentage of elementary school and
				secondary school teachers who had access to and utilized the program funded
				under this part, including the percentage of teachers in schools that have
				failed to make adequate yearly progress for 2 or more consecutive years under
				section 1111(c).
						(b)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this section $15,000,000 for fiscal year 2009 and such sums as may be
				necessary for each of the 5 succeeding fiscal
				years.
						.
				IIIReady to
			 achieve: Math, Science, Technology, and Innovation
			301.Digital
			 educational programming grantsSection 5484 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7257c) is amended to read as follows:
				
					5484.Digital
				educational programming grants
						(a)In
				generalThe Secretary is authorized to award grants, on a
				competitive basis, to eligible entities (described in subsection (b)) for the
				purpose of developing, disseminating, and providing training through
				high-quality, innovative educational digital content and services to improve
				math, science, and technology education in elementary schools and secondary
				schools.
						(b)Eligible
				entitiesTo be eligible to receive a grant under this section, an
				entity shall—
							(1)be—
								(A)a television
				public broadcast station as defined in section 397(6) of the Communications Act
				of 1934 (47 U.S.C. 397(6));
								(B)a partnership of
				entities described in subparagraph (A); or
								(C)a partnership
				among entities described in subparagraph (A) and a national nonprofit
				membership organization that acquires and distributes programming to
				non-commercial educational television broadcasters through the national public
				television interconnection system that it manages and operates that
				demonstrates a capacity for the development and distribution of high-quality,
				innovative educational digital content and services in core curriculum content
				areas;
								(2)partner
				with—
								(A)a State
				educational agency or a local educational agency (or a consortium of such
				agencies) that receives funds under part A of title I; and
								(B)a high-quality
				academic research and evaluation entity to ensure that the content developed
				pursuant to this section effectively addresses the needs of teachers and
				students and delivers a positive impact on student academic achievement in core
				curriculum areas.
								(c)ApplicationAn
				eligible entity that desires to receive a grant under this section shall submit
				an application to the Secretary at such time, in such manner, and accompanied
				by such information as the Secretary may reasonably require.
						(d)Required use of
				fundsAn eligible entity that receives a grant under this section
				shall—
							(1)develop and use
				innovative, high-quality tools, products, and educational digital content and
				services for classroom learning in core curriculum content areas, particularly
				math, science, and technology, that—
								(A)include built-in
				teacher utilization and support components to ensure that teachers can easily
				understand and use the content of the programming either for group instruction
				of individual student use; and
								(B)are created for,
				or adaptable to, challenging State academic content standards and student
				academic achievement standards;
								(2)provide
				professional development for teachers in the use of the content developed in
				paragraph (1);
							(3)conduct an
				evaluation as described in subsection (g); and
							(4)provide
				age-appropriate programs, training, materials, and access to technology
				that—
								(A)build the critical
				and higher-order thinking skills of students in elementary schools and
				secondary schools; and
								(B)are capable of
				distribution through digital broadcasting and school digital networks.
								(e)Matching
				requirementAn eligible entity that receives a grant under this
				section shall contribute to the activities assisted under such grant
				non-Federal matching funds in an amount equal to not less than 100 percent of
				the amount of the grant. Such matching funds may include funds provided for the
				transition to digital broadcasting, as well as in-kind contributions.
						(f)DurationA
				grant under this section shall be awarded for a period of 5 years in order to
				provide a sufficient period of time for the creation of a substantial body of
				significant content.
						(g)Reports and
				evaluationAn eligible entity that receives a grant under this
				section shall prepare and submit to the Secretary an annual report that
				contains such information as the Secretary may require. At a minimum, such
				report shall describe the program activities undertaken with funds received
				under the grant, including—
							(1)the effectiveness
				of the comprehensive, high-quality program to improve the curriculum core
				academic subjects, including mathematics, science, and technology teaching and
				learning in elementary schools and secondary schools; and
							(2)the success of
				professional development in the use of materials described in subsection
				(d)(l).
							(h)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this section $15,000,000 for fiscal year 2009 and such sums as may be
				necessary for each of the 5 succeeding fiscal
				years.
						.
			302.National
			 on-demand digital education media serviceThe Elementary and Secondary Education Act
			 of 1965 (20 U.S.C. 6301 et seq.) is amended by inserting after section 5485 the
			 following:
				
					5486.National
				on-demand digital education media service
						(a)PurposeIt
				is the purpose of this section to develop and operate a national on-demand
				digital education media service that provides high-quality educational digital
				content, programming, professional development lessons, and other support
				available to all educators, parents, institutions of higher education, research
				institutions, States, local educational agencies, and the public at low or no
				cost.
						(b)Grants
				authorizedThe Secretary shall award grants under this section to
				eligible entities to develop and to operate a national on-demand digital
				education media service.
						(c)Eligible
				entitiesTo be eligible to receive a grant under this section, an
				entity shall—
							(1)be a television
				public broadcasting entity, as defined in section 397(11) of the Communications
				Act of 1934, or a consortium of such entities, that is able to demonstrate a
				capacity for the development, operation, management, and marketing of a new
				national on-line, on-demand digital education media service; and
							(2)have the capacity
				to establish and to coordinate an advisory committee to advise on the
				development and implementation of the national media service to ensure that
				such service meets the needs of communities, schools, educators, and eligible
				entities, which members shall include not less than 1 of each of the
				following:
								(A)A representative of
				television public broadcast stations that are not grantees under this
				subpart.
								(B)A representative
				of a State educational agency and a local educational agency.
								(C)A representative
				of the Corporation for Public Broadcasting.
								(D)A representative
				of the national organization representing the licensees and permittees of
				noncommercial broadcast television stations.
								(E)A representative of
				a national non-profit membership organization that acquires and distributes
				programming to noncommercial educational television broadcasters through the
				national public television interconnection system that it manages and
				operates.
								(F)A teacher,
				principal, and administrator.
								(G)A parent.
								(H)An early education
				provider, such as a Head Start program.
								(I)A community based
				organization addressing family literacy.
								(J)An expert in
				evaluation and research in best practices in education, early education, and
				family literacy.
								(K)An expert in the
				use of media and technology.
								(L)A for-profit
				content provider.
								(d)ApplicationsAn
				eligible entity that desires to receive a grant under this section shall submit
				an application to the Secretary at such time, in such manner, and containing
				such assurances and information as the Secretary may reasonably require. Each
				application shall describe—
							(1)the plan for how
				such entity will develop and operate the service in accordance with this
				section;
							(2)the advisory
				committee that the entity will use and the plan for ensuring active
				participation by the committee to ensure that the media service will be
				high-quality and serve the needs of schools, parents, and communities;
							(3)how the entity
				will ensure that the programs and materials available on the service will be
				high-quality, easily accessible to educators and parents, and available at low
				or no cost;
							(4)how the service
				funded under this section will provide products, materials, and services that
				will help all children, including children with disabilities and
				English-language learners—
								(A)meet challenging
				State academic content standards and student academic achievement
				standards,
								(B)come to school
				ready to learn, and
								(C)achieve in
				mathematics, science, and technology;
								(5)how the service
				funded under this section will provide products, materials, and services that
				will help all adults, including English language learners, meet their literacy
				and work force needs;
							(6)how the service
				funded under this section will provide products, materials, and services that
				will help engage parents and communities in improving education for all
				children;
							(7)how the entity
				will continuously evaluate and improve the service to continuously meet the
				needs of the public and educators;
							(8)how the entity
				will develop and deliver the service so that the service will integrate into,
				or be interoperable with, existing local and State educational Internet-based
				portals already in use by schools and State educational agencies;
							(9)how other leading
				nonprofit or for-profit content providers will be engaged in the effort and how
				such providers’ content resources may be accessed through or referenced within
				the service;
							(10)how the entity
				will leverage the distribution infrastructure of public broadcasting’s
				distribution infrastructure, including on-air digital broadcast channels and
				local community outreach mechanisms, to raise awareness about the availability
				of the service and support the successful adoption and implementation of the
				service; and
							(11)the fair and
				balanced process that the entity will use to establish the advisory committee
				described in subsection (c)(2), how it will coordinate such committee, and how
				the entity will ensure that it takes into account the advice of such committee
				in planning and implementing all effective service.
							(e)Required uses of
				fundsAn eligible entity that receives a grant under this section
				shall use the grant funds for—
							(1)the development
				and operation of a national on-line, on-demand digital education media
				service;
							(2)professional
				development and training of teachers and staff to use the service;
							(3)the evaluation, as
				described in subsection (g);
							(4)outreach and
				marketing activities, particularly to schools in need of improvement pursuant
				to section 1116, and disadvantaged schools and communities;
							(5)quality control of
				the service and its contents;
							(6)coordination and
				engagement with the advisory committee;
							(7)digitization of
				appropriate analog content; and
							(8)other activities
				as needed to meet the purpose of this section.
							(f)DurationA
				grant under this section shall be awarded for a period of 10 years.
						(g)Reports and
				evaluationAn eligible entity that receives a grant under this
				section shall prepare and submit to the Secretary an annual report that
				contains such information as the Secretary may require. At a minimum, such
				report shall describe the program activities undertaken with funds received
				under the grant, including—
							(1)the quality,
				breadth, and depth of the content provided by the service;
							(2)the use of the
				program by educators, parents, and communities, particularly in the most
				disadvantaged communities and by schools that have failed to make adequate
				yearly progress for 2 or more consecutive years under section 1111(c);
							(3)the effectiveness
				of the service and the availability of effective, low or no-cost
				resources;
							(4)the effectiveness
				of the outreach and marketing activities in reaching a wide audience,
				particularly in the most disadvantaged communities and in schools in need of
				improvement pursuant to section 1116; and
							(5)the impact and
				effectiveness of the advisory committee on the service.
							(h)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this section $15,000,000 for fiscal year 2009 and such sums as may be
				necessary for each of the 5 succeeding fiscal
				years.
						.
			IVReady to Earn
			 Grants
			401.Ready to earn
			 grantsChapter 4 of subtitle A
			 of title II of the Workforce Investment Act of 1998 (29 U.S.C. 9251 et seq.) is
			 amended by adding at the end the following:
				
					244.Television
				Broadcast Workforce Training Grant program
						(a)In
				generalThe Secretary is authorized to award grants, on a
				competitive basis, to an entity that owns and operates a television public
				broadcast station, as defined in section 397(6) of the Communications Act of
				1934, or a partnership of such entities, for the purpose of developing,
				disseminating, and providing on-line and on-air education and training services
				for adults, including adult education, adult literacy, GED preparation,
				workforce training, and related outreach services that are priorities for the
				community.
						(b)Eligible
				entitiesTo be eligible to receive a grant under this section, an
				entity shall—
							(1)own or operate a
				local television public broadcast station, as defined in section 397(6) of the
				Communications Act of 1934, that is able to demonstrate a capacity for the
				development and distribution of high-quality educational digital content and
				services in the areas of adult education, adult literacy, GED preparation,
				workforce training, and related outreach services; and
							(2)partner with an
				eligible agency as defined in section 203(4) or a State Board as described in
				section 111 or institutions of higher education in order to implement a
				high-quality program in accordance with this section.
							(c)Application
							(1)In
				generalTo be eligible to receive a grant under this section, an
				entity that owns and operates a television public broadcast station, as defined
				in section 397(6) of the Communications Act of 1934, or partnership of such
				entities, shall submit an application to the Secretary. Each application
				shall—
								(A)describe the
				innovative, high-quality training, tools, products, and educational digital
				content and services that will be developed and used to improve the quality and
				delivery of adult education, adult literacy, GED preparation, work force
				training, and related outreach services;
								(B)describe the
				partnership and the roles of the partners in implementing a high-quality
				program in accordance with this section;
								(C)describe how the
				eligible entity or entities will address the needs of adults who are
				non-English speakers;
								(D)describe the
				results of the needs assessment of the community and how the comprehensive
				program described in this section will meet the needs of that community and
				include partnerships with community-based organizations that serve adults in
				need of such services;
								(E)describe the
				research-based practices and advanced technologies that the program funded
				under this section will use to carry out the purposes of this section;
								(F)describe the
				rigorous evaluation the eligible entity or entities will use to support
				continuous improvement of the program and services; and
								(G)contain such
				additional assurances as the Secretary may reasonably require.
								(d)Required uses of
				fundsGrant funds provided under this section shall be used
				for—
							(1)the development,
				training and use of innovative, high-quality tools, products, and educational
				digital content and services for—
								(A)professional
				development,
								(B)community and
				family outreach, and
								(C)adult education,
				adult literacy, GED preparation, work force training, and related outreach
				services;
								(2)professional
				development and training of staff;
							(3)evaluation as
				described in subsection (g);
							(4)outreach
				activities to engage adult learners and community organizations;
							(5)English language
				education and services for non-English speakers; and
							(6)other activities
				as needed to meet the purposes of this section.
							(e)DurationA
				grant under this section shall be awarded for a period of 5 years.
						(f)Administrative
				costsAn entity that receives a grant under this section may not
				use more than 5 percent of the amount received under the grant for
				administrative costs.
						(g)Reports and
				evaluationAn entity receiving a grant under this section shall
				prepare and submit to the Secretary an annual report that contains such
				information as the Secretary may require. At a minimum, such report shall
				describe the program activities undertaken with funds received under the grant,
				including—
							(1)the success in
				engaging families and communities;
							(2)the success of
				professional development and training for staff;
							(3)the effectiveness
				of the comprehensive, high-quality program to provide adult education, adult
				literacy, GED preparation, workforce training, and related outreach
				services;
							(4)the effectiveness
				of the specific, innovative, high-quality training, tools, products, and
				educational digital content and services developed and used to improve the
				quality and delivery of adult education, adult literacy, GED preparation, work
				force training, and related outreach services; and
							(5)the impact of the
				program on adult literacy and English language skills, workforce skills, job
				placements, and GED passage rates.
							(h)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this section $10,000,000 for fiscal year 2009 and such sums as may be
				necessary for each of the 5 succeeding fiscal years.
						(i)DefinitionsIn
				this section—
							(1)the term
				GED means General Educational Development as recognized by the
				American Council on Education; and
							(2)the term
				institution of higher education has the meaning given such term
				in section 101 of the Higher Education Act of 1965 (20 U.S.C.
				1001).
							.
			402.Conforming
			 amendmentsThe Workforce
			 Investment Act of 1998 (29 U.S.C. 9241 et seq.) is amended—
				(1)in section
			 111(b)(1)(C)(vii), by inserting , and public broadcasting
			 entities after juvenile justice programs;
				(2)in section
			 117(b)(2)(B), by inserting including public broadcasting
			 entities after entities;
				(3)in section
			 122(a)(2)(C), by inserting , including a public broadcasting
			 entity after training services;
				(4)in section
			 129(c)(2)(A), by inserting , including educational digital content and
			 services after instruction;
				(5)in section
			 203(5)(H), by inserting including a public broadcasting entity
			 after institution; and
				(6)in section
			 231(e)(6), by inserting and educational digital content and
			 services after computers.
				
